DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Japanese Patent Application Publication No.: JP 2000028332A (Tazaki et al.) (hereinafter Tazaki), in view of U.S. Patent Application Publication No.: 2021/0243873 (Ishida et al.) (hereinafter Ishida).
Regarding claim 1, Tazaki teaches a system for determining a location of a fixture in a venue, the system comprising: a camera configured to capture images of the fixture (Tazaki, page 5, para. 2, para. 4; FIG. 1: “

    PNG
    media_image1.png
    155
    848
    media_image1.png
    Greyscale
”; 
the broadest reasonable interpretation of a fixture may include the hull block 1 in FIG. 1 or other discussed embodiments such as a bridge or any other civil engineering construction which meet the criteria of being “fixtures”; “

    PNG
    media_image2.png
    183
    853
    media_image2.png
    Greyscale
”; 

    PNG
    media_image3.png
    533
    655
    media_image3.png
    Greyscale
);
a controller operatively coupled to the camera, the controller configured to: (Tazaki, page 6, para. 9: “

    PNG
    media_image4.png
    107
    1050
    media_image4.png
    Greyscale
”)
designate a first position of the camera, (Tazaki, page 6, para. 7, FIG. 1: “

    PNG
    media_image5.png
    193
    1046
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    533
    655
    media_image6.png
    Greyscale
);
receive a first image of the fixture from the camera in the first position, (Tazaki, page 6, para. 8: “

    PNG
    media_image7.png
    129
    1036
    media_image7.png
    Greyscale
”);
determine a first distance vector between the camera at the first position and the fixture based on the first image, (Tazaki, page 8, para. 3-7, FIG. 8: “

    PNG
    media_image8.png
    514
    859
    media_image8.png
    Greyscale
”; 

    PNG
    media_image9.png
    632
    692
    media_image9.png
    Greyscale
;
the distance vector L1 is found via unit vector e1 that are derived based on the point p’1 in image p1 taken by the image measuring apparatus 6 at position A);
designate a second position of the camera, (Tazaki, page 6, para. 8, FIG. 1: “

    PNG
    media_image10.png
    129
    1036
    media_image10.png
    Greyscale
”;

    PNG
    media_image6.png
    533
    655
    media_image6.png
    Greyscale
);
	receive a second image of the fixture from the camera in the second position, (Tazaki, page 6, para. 9-10: “

    PNG
    media_image11.png
    222
    1067
    media_image11.png
    Greyscale
”);
determine a second distance vector between the camera at the second position and the fixture based on the second image, (Tazaki, page 8, para. 3-7: “

    PNG
    media_image8.png
    514
    859
    media_image8.png
    Greyscale
”; 

    PNG
    media_image9.png
    632
    692
    media_image9.png
    Greyscale
;
the distance vector L2 is found via unit vector e2 that are derived based on the point p’2 in image p2 taken by the image measuring apparatus 6 at position B);
	determine a vector relationship location to be a location nearest both the first distance vector and the second distance vector (Tazaki, page 9, para. 2-10, FIG. 8: “

    PNG
    media_image12.png
    822
    1062
    media_image12.png
    Greyscale
”;

    PNG
    media_image13.png
    632
    692
    media_image13.png
    Greyscale
);
the broadest reasonable interpretation of nearest both the first and second distance vectors may include where the two vectors L1 and L2 meet at point P such as in FIG. 8), and
	designate the vector relationship location as the location of the fixture (Tazaki, page 3, para. 6: “

    PNG
    media_image14.png
    384
    1062
    media_image14.png
    Greyscale
”;
geometric coordinates at point P found from the vector relationship between the first distance vector L1 and second distance vector L2 designate the location of the hull block 1 (fixture) shown in FIG. 1).
	Tazaki fails to teach
	a lighting fixture.
	Ishida teaches
	a lighting fixture (

    PNG
    media_image15.png
    149
    668
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    621
    804
    media_image16.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the fixture, as taught by Tazaki, with the lighting fixture, as taught by Ishida.
The suggestion/motivation for doing so would have been so “lighting can be swiftly performed in a direction desired by the user, of all directions, with a simple configuration” because “it takes time to move the spotlight … in the pan direction and the tilt direction” (Ishida, para. [0004]-[0005]).
Therefore, it would have been obvious to combine Tazaki with Ishida to obtain the invention as specified in claim 1.
Regarding claim 2, Tazaki, in view of Ishida, teaches the system of claim 1, wherein the vector relationship location is located at an intersection of the first distance vector and the second distance vector (Tazaki, page 3, para. 6, FIG. 8: “

    PNG
    media_image17.png
    97
    1062
    media_image17.png
    Greyscale
”;

    PNG
    media_image13.png
    632
    692
    media_image13.png
    Greyscale
);
the vector relationship is defined at point P between the intersection of the distance vectors L1 and L2). 
Regarding claim 8, Tazaki, in view of Ishida, teaches the system of claim 1.
Tazaki, in view of Ishida, fails to teach
wherein the controller is further configured to determine an orientation of the lighting fixture based on at least one of the first image of the lighting fixture and the second image of the lighting fixture.
Ishida further teaches
wherein the controller is further configured to determine an orientation of the lighting fixture based on at least one of the first image of the lighting fixture and the second image of the lighting fixture (Ishida, para. [0103]:“

    PNG
    media_image18.png
    321
    518
    media_image18.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Tazaki, in view of Ishida, to be configured to determine an orientation of the lighting fixture based on at least one of the first image of the lighting fixture and the second image of the lighting fixture, as further taught by Ishida.
The suggestion/motivation for doing so would have been so the “camera captures an image of the lighting equipment, and the reference direction in the horizontal direction of the lighting equipment is set based on the captured image; in this case the user needs not to perform a procedure of setting the reference direction” (Ishida, para. [0096]).
Therefore, it would have been obvious to combine Tazaki and Ishida, with Ishida further to obtain the invention as specified by claim 8.
Regarding claim 9, Tazaki, in view of Ishida, teaches the system of claim 8.
Tazaki, in view of Ishida, fails to teach
wherein the controller is further configured to recognize one or more shapes associated with the lighting fixture to determine the orientation of the lighting fixture.
Ishida further teaches
wherein the controller is further configured to recognize one or more shapes associated with the lighting fixture to determine the orientation of the lighting fixture (Ishida, para. [0107]-[0108]: “

    PNG
    media_image19.png
    391
    513
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    305
    509
    media_image20.png
    Greyscale
”;
the distance from the camera (control terminal 60A; a smart phone/tablet) to the lighting equipment 10 is found by the controller 61 based on the size of the outer shape of the lighting equipment being recognized in the image taken by the camera; that distance found is used by the controller 61 to find an orientation of the lighting equipment (longitude, latitude, altitude) as well as calculating the reference direction of the lighting equipment 10 based on the light emission pattern (orientation)).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Tazaki, in view of Ishida, to be configured to recognize one or more shapes associated with the lighting fixture to determine the orientation of the lighting fixture, as further taught by Ishida.
	The suggestion/motivation for doing so would have been so that “controller 61 determines, from the reference direction of lighting equipment 10, the lighting direction” and that “the user needs not to perform a procedure of setting the spotlight in a certain direction” (Ishida, para. [0115]-[0116]).
	Therefore, it would have been obvious to combine Tazaki and Ishida, with Ishida further to obtain the invention as specified in claim 9.
	Regarding claim 12, Tazaki, in view of Ishida, teaches the system of claim 1, wherein the controller is further configured to designate the first position of the camera and the second position of the camera based on at least one image captured by the camera, the at least one image including one or more reference points (Tazaki, page 12, para. 6; page 6, para. 7, 9; page 7, para. 4-8, FIG. 1: “

    PNG
    media_image21.png
    103
    854
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    100
    861
    media_image22.png
    Greyscale
”; “

    PNG
    media_image23.png
    60
    849
    media_image23.png
    Greyscale
”; “

    PNG
    media_image24.png
    298
    859
    media_image24.png
    Greyscale
”;

    PNG
    media_image25.png
    533
    655
    media_image25.png
    Greyscale
).
	Regarding claim 18, it recites the functions of the system of claim 1 as a process. Thus, the analysis in rejecting claim 1 is equally applicable to claim 18.
	Regarding claim 19, Tazaki, in view of Ishida, teaches the method of claim 18, further comprising transporting a camera from the first position to the second position, wherein the transporting occurs after capturing the first image of the lighting fixture and before capturing the second image of the lighting fixture (Tazaki, page 6, para. 8, para. 10; FIG. 1: “

    PNG
    media_image26.png
    111
    832
    media_image26.png
    Greyscale
”; “

    PNG
    media_image27.png
    100
    852
    media_image27.png
    Greyscale


    PNG
    media_image25.png
    533
    655
    media_image25.png
    Greyscale
).
Claims 3, 4, 5, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, and in further view of U.S. Patent No.: 10,768,271 (Holtman).
Regarding claim 3, Tazaki, in view of Ishida, teaches the system of claim 1.
	Tazaki, in view of Ishida, fails to teach
a user input device operatively coupled to each of the camera and the controller. 
Holtman teaches
a user input device operatively coupled to each of the camera and the controller (Holtman, col. 5, lines 38-61, FIG. 1, FIG. 3, col. 7, lines 12-20: “

    PNG
    media_image28.png
    369
    532
    media_image28.png
    Greyscale
”;

    PNG
    media_image29.png
    481
    905
    media_image29.png
    Greyscale
; 

    PNG
    media_image30.png
    408
    866
    media_image30.png
    Greyscale
; “

    PNG
    media_image31.png
    206
    539
    media_image31.png
    Greyscale
”;
the mobile device 6 is a user input device that has a camera 14, coded light detection module 15, image analysis module 16, and location determination module 17; the controller 8 is operatively coupled to the image analysis module 16 and coded light detection module 15 by coding information on the light source 12 in a luminaire 4i so the modules 15 and 16 can retrieve the light information and make calculations).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the system for determining a location of a lighting fixture in a venue, as taught by Tazaki, in view of Ishida, to include a user input device operatively coupled to each of the camera and the controller, as taught by Holtman.
	The suggestion/motivation for doing so would have been that “a device such as a mobile phone can use its in-built camera to read the identifier coded into the light from such a source, and this identifier can be used to look up coordinates of the light source … thus, the device can determine that it is roughly in the vicinity of this light source’s coordinates” (Holtman, col. 1, lines 34-39).
	Therefore, it would have been obvious to combine Tazaki and Ishida, with Holtman, to obtain the invention as specified in claim 3.
Regarding claim 4, Tazaki, in view of Ishida, and in view of Holtman, teaches the system of claim 3, wherein the camera and the user input device are integrated together in a single device (Holtman, col. 5, lines 38-40, FIG. 1, FIG. 3: “

    PNG
    media_image32.png
    69
    532
    media_image32.png
    Greyscale
”;

    PNG
    media_image29.png
    481
    905
    media_image29.png
    Greyscale
; 

    PNG
    media_image30.png
    408
    866
    media_image30.png
    Greyscale
).
Regarding claim 5, Tazaki, in view of Ishida, and in view of Holtman, teaches the system of claim 4.
Tazaki, in view of Ishida, and in view of Holtman, fails to teach
wherein the single device is a smart phone.
Holtman further teaches
wherein the single device is a smart phone (Holtman, col. 4, lines 45-47: “

    PNG
    media_image33.png
    67
    543
    media_image33.png
    Greyscale
”).
Therefore, it would have been obvious to combine Tazaki, Ishida, in view of Holtman, with Holtman further to obtain the invention as specified in claim 5.
Regarding claim 7, Tazaki, in view of Ishida, and in view of Holtman teaches the system of claim 3, and the vector relationship location (Tazaki, FIG. 8:

    PNG
    media_image13.png
    632
    692
    media_image13.png
    Greyscale
).
Tazaki, in view of Ishida, and in view of Holtman, fails to teach
wherein the controller is further configured to control operation of the lighting fixture based on commands received by the user input device and based on location.
Ishida further teaches
wherein the controller is further configured to control operation of the lighting fixture based on commands received by the user input device and based on location (Ishida, para. [0111]-[0112]: “

    PNG
    media_image34.png
    558
    522
    media_image34.png
    Greyscale
”);
the user performs a touch operation on UI 63 to determine a touched position fp1 for where the spotlight position where the lighting equipment 10 should shine on the ground; this is only done after the position (latitude, longitude, and height) of the lighting equipment 10 is calculated; this location may instead be found via the vector relationship of the location of the lighting fixture as taught by Tazaki, in view of Ishida).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Tazaki, in view of Ishida, and in view of Holtman, to be configured to control operation of the lighting fixture based on commands received by the user input device and based on location, as further taught by Ishida.
The suggestion/motivation for doing so would have been so “the user needs not to perform a procedure of setting the spotlight in a certain direction” (Ishida, para. [0117]).
Therefore, it would have been obvious to combine Tazaki, Ishida, and Holtman, with Ishida further, to obtain the invention as specified by claim 7.
Regarding claim 20, it recites the functions of the system of claim 7 as a process. Thus, the analysis in rejecting claim 20 is equally applicable to claim 7.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, in view of Holtman, and further in view of U.S. Patent No 11,224,111 (Meerbeek et al.) (hereinafter Meerbeek).
Regarding claim 6, Tazaki, in view of Ishida, and in view of Holtman, teaches the system of claim 3.
Tazaki, in view of Ishida, and in view of Holtman, fails to teach
 wherein the controller is further configured to receive the first position of the camera and the second position of the camera from the user input device to designate the first position of the camera and the second position of the camera.
Meerbeek teaches
wherein the controller is further configured to receive the first position of the camera and the second position of the camera from the user input device to designate the first position of the camera and the second position of the camera (Meerbeek, col. 8, lines 39-61: “

    PNG
    media_image35.png
    525
    542
    media_image35.png
    Greyscale
”;

    PNG
    media_image36.png
    612
    631
    media_image36.png
    Greyscale
);
the user input device 200 receives a touch input 204 indicative of a direction 206 toward the lighting device 210, and based on the user input ting the direction 206, the receiver (a controller) obtains locations and orientation of the user input device 200 taking into account the user input and sensor data from the device 200; in this embodiment the camera is attached to the user input device which is a smart phone or tablet; Tazaki teaches designating a first position of the camera and designating a second position of the camera by hand (see Tazaki, FIG.1) so the steps taught by Meerbeek may be utilized for a second position as well).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by  Tazaki, in view of Ishida, and in view of Holtman, to include being configured to receive the first position of the camera and the second position of the camera from the user input device to designate the first position of the camera and the second position of the camera, as taught by Meerbeek.
	The suggestion/motivation for doing so would have been to allow “manipulation by a user to position at least a first point on the component and a sensor arrangement arranged to provide output for detecting an angular coordinate of the first point about at least one axis through a second point of the input device; the angular coordinates may be shown as compass points, which correspond to sectors in physical space” (Meerbeek, col. 1, lines 52-58).
	Therefore, it would have been obvious to combine Tazaki, Ishida, and Holtman, with Meerbeek to obtain the invention as specified by claim 6.
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, and further in view of U.S. Patent Application Publication No.: 2011/0102580 (Langdon).
	Regarding claim 10, Tazaki, in view of Ishida, teaches the system of claim 1.
	Tazaki, in view of Ishida, fails to teach
	wherein the controller is further configured to: designate a third position of the camera; receive a third image of the lighting fixture from the camera in the third position; determine a third distance vector between the camera at the third position and the lighting fixture based on the third image; and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector.
	Langdon teaches
	wherein the controller is further configured to: designate a third position of the camera; receive a third image of the lighting fixture from the camera in the third position; determine a third distance vector between the camera at the third position and the lighting fixture based on the third image; and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector (Langdon, para. [0002]: “

    PNG
    media_image37.png
    292
    512
    media_image37.png
    Greyscale
”;
Ishida teaches the lighting fixture; see claim 1 above)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Tazaki, in view of Ishida, and in view of Holtman, to include being configured to designate a third position of the camera; receive a third image of the lighting fixture from the camera in the third position; determine a third distance vector between the camera at the third position and the lighting fixture based on the third image; and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector, as taught by Langdon. Tazaki teaches utilizing a camera at two positions and calculating distance vectors to find a vector relationship location such as an intersection of the distance vectors; Langdon establishes that triangulation is well known in the art of camera calibration to have “ideally three overlapping views” to “establish distance vectors that can be used to approximate map coordinates at a point of interest” (Langdon, para. [0002]). Therefore, it would have been obvious to move the imaging apparatus 6 in Tazaki to a third location C (first location A; second location B; see FIG. 1) and utilize the same steps as described in the rejection of claim 1, to determine a vector relationship location for three distance vectors as opposed to only two; the vector relationship for three vectors, as taught by Langdon, would be “based on the point of intersect of the distance vectors” (Langdon, para. [0002]).
The suggestion/motivation for doing so would have been to use “ideally three overlapping views from known positions at various angles” (Langdon, para. [0002]) so the vector relationship that is designated as the lighting fixture location is more accurate.
Therefore, it would have been obvious to combine Tazaki and Ishida, with Langdon to obtain the invention as specified by Claim 10.
Regarding claim 11, Tazaki, in view of Ishida, and in view of Langdon teaches the system of claim 10, wherein the vector relationship location is located at an intersection of all three of the first distance vector, the second distance vector, and the third distance vector (Langdon, para. [0002]: “

    PNG
    media_image37.png
    292
    512
    media_image37.png
    Greyscale
”).	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, and further in view of U.S. Patent No.: 10,817,054 (Jeon et al.) (hereinafter Jeon).
Regarding claim 13, Tazaki teaches a system for determining a location of a fixture in a venue, the system comprising: a first camera placed in a first position, the first camera configured to capture a first image of the fixture (Tazaki, page 5, para. 2, para. 4; FIG. 1: “

    PNG
    media_image1.png
    155
    848
    media_image1.png
    Greyscale
”; 
the broadest reasonable interpretation of a fixture may include the hull block 1 in FIG. 1 or other discussed embodiments such as a bridge or any other civil engineering construction which meet the criteria of being “fixtures”; “

    PNG
    media_image2.png
    183
    853
    media_image2.png
    Greyscale
”; 

    PNG
    media_image3.png
    533
    655
    media_image3.png
    Greyscale
);
a camera placed in a second position, the camera configured to capture a second image of the lighting fixture (Tazaki, page 6, para. 8; page 6, para. 9-10; FIG. 1: “

    PNG
    media_image10.png
    129
    1036
    media_image10.png
    Greyscale
”; “

    PNG
    media_image11.png
    222
    1067
    media_image11.png
    Greyscale
”;

    PNG
    media_image6.png
    533
    655
    media_image6.png
    Greyscale
); and
a controller operatively coupled to the first camera, the controller configured to: (Tazaki, page 6, para. 9: “

    PNG
    media_image4.png
    107
    1050
    media_image4.png
    Greyscale
”)
designate the first position of the first camera, (Tazaki, page 6, para. 7, FIG. 1: “

    PNG
    media_image5.png
    193
    1046
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    533
    655
    media_image6.png
    Greyscale
);
receive the first image of the fixture from the first camera, (Tazaki, page 6, para. 8: “

    PNG
    media_image7.png
    129
    1036
    media_image7.png
    Greyscale
”);
determine a first distance vector between the first camera at the first position and the fixture based on the first image, (Tazaki, page 8, para. 3-7, FIG. 8: “

    PNG
    media_image8.png
    514
    859
    media_image8.png
    Greyscale
”; 

    PNG
    media_image9.png
    632
    692
    media_image9.png
    Greyscale
;
the distance vector L1 is found via unit vector e1 that are derived based on the point p’1 in image p1 taken by the image measuring apparatus 6 at position A);
designate the second position of the camera, (Tazaki, page 6, para. 8, FIG. 1: “

    PNG
    media_image10.png
    129
    1036
    media_image10.png
    Greyscale
”;

    PNG
    media_image6.png
    533
    655
    media_image6.png
    Greyscale
);
receive the second image of the fixture from the camera, (Tazaki, page 6, para. 9-10: “

    PNG
    media_image11.png
    222
    1067
    media_image11.png
    Greyscale
”);
determine a second distance vector between the camera at the second position and the fixture based on the second image, (Tazaki, page 8, para. 3-7: “

    PNG
    media_image8.png
    514
    859
    media_image8.png
    Greyscale
”; 

    PNG
    media_image9.png
    632
    692
    media_image9.png
    Greyscale
;
the distance vector L2 is found via unit vector e2 that are derived based on the point p’2 in image p2 taken by the image measuring apparatus 6 at position B);
	determine a vector relationship location to be a location nearest both the first distance vector and the second distance vector (Tazaki, page 9, para. 2-10, FIG. 8: “

    PNG
    media_image12.png
    822
    1062
    media_image12.png
    Greyscale
”;

    PNG
    media_image13.png
    632
    692
    media_image13.png
    Greyscale
);
the broadest reasonable interpretation of nearest both the first and second distance vectors may include where the two vectors L1 and L2 meet at point P such as in FIG. 8), and
designate the vector relationship location as the location of the fixture (Tazaki, page 3, para. 6: “

    PNG
    media_image14.png
    384
    1062
    media_image14.png
    Greyscale
”;
geometric coordinates at point P found from the vector relationship between the first distance vector L1 and second distance vector L2 designate the location of the hull block 1 (fixture) shown in FIG. 1).
Tazaki fails to teach
	a lighting fixture, and a second camera
	Ishida teaches
	a lighting fixture (Ishida, para. [0036]; FIG. 1: “

    PNG
    media_image15.png
    149
    668
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    621
    804
    media_image16.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the fixture, as taught by Tazaki, with the lighting fixture, as taught by Ishida.
The suggestion/motivation for doing so would have been so “lighting can be swiftly performed in a direction desired by the user, of all directions, with a simple configuration” because “it takes time to move the spotlight … in the pan direction and the tilt direction” (Ishida, para. [0004]-[0005]).
Therefore, it would have been obvious to combine Tazaki with Ishida to obtain the invention as specified in claim 1.
	Jeon teaches
	a second camera (Jeon, FIG. 5:

    PNG
    media_image38.png
    98
    452
    media_image38.png
    Greyscale
”;

    PNG
    media_image39.png
    457
    487
    media_image39.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the system for determining a location of a fixture in a venue, as taught by Tazaki, to include a second camera, as taught by Jeon. Tazaki teaches using a single imaging apparatus 6 to take images at multiple positions (Tazaki, position A; position B; see FIG. 1) that is moved to both locations physically. It would be obvious, in light of Jeon, to have a second imaging apparatus 6 in Tazaki at both locations taking images rather than having a single camera and moving it from one location to the other.
The suggestion/motivation would have been to remove the undue burden to a user of moving a single camera to multiple locations.
Therefore, it would have been obvious to combine Tazaki with Ishida and Jeon to obtain the invention as specified in claim 13.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, in view of Jeon, and further in view of Langdon and U.S. Patent Application Publication No.: 2020/0202572 (Wieneke).
Regarding claim 14, Tazaki, in view of Ishida, and in view of Jeon teaches the system of claim 13.
Tazaki, in view of Ishida, and in view of Jeon, fails to teach
a third camera operatively coupled to the controller, the third camera placed in a third position, the third camera configured to capture a third image of the lighting fixture, wherein the controller is further configured to: designate the third position of the third camera, receive the third image of the lighting fixture from the third camera, determine a third distance vector between the third camera at the third position and the lighting fixture based on the third image, and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector.

Wieneke teaches
a third camera operatively coupled to the controller, the third camera placed in a third position, the third camera configured to capture a third image of the fixture (Wieneke, para. [0053]-[0055]: “

    PNG
    media_image40.png
    293
    431
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    76
    428
    media_image41.png
    Greyscale
”

    PNG
    media_image42.png
    463
    574
    media_image42.png
    Greyscale
;
the three cameras (K1, K2, and K3) are all operatively coupled to a computer that executes software (analogous to a controller); the measurement volume is a fixture; Ishida teaches the lighting fixture (see claim 13 above)).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the system for determining a location of a lighting fixture in a venue, as taught by Tazaki, in view of Ishida, and in view of Jeon, to include a third camera operatively coupled to the controller, the third camera placed in a third position, and the third camera configured to capture a third image of the fixture, as taught by Wieneke.
	The suggestion/motivation would have been to remove the undue burden to a user of moving a single camera to multiple locations.	
	Langdon teaches
	wherein the controller is further configured to: designate the third position of the third camera, receive the third image of the fixture from the third camera, determine a third distance vector between the third camera at the third position and the fixture based on the third image, and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector (Langdon, para. [0002]: “

    PNG
    media_image37.png
    292
    512
    media_image37.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Ishida, in view of Ishida, and in view of Jeon, to be configured to: designate the third position of the third camera, receive the third image of the fixture from the third camera, determine a third distance vector between the third camera at the third position and the fixture based on the third image, and determine the vector relationship location to be a location nearest all three of the first distance vector, the second distance vector, and the third distance vector, as taught by Langdon. Tazaki teaches utilizing a camera at two positions and calculating distance vectors to find a vector relationship location such as an intersection of the distance vectors; Langdon establishes that triangulation is well known in the art of camera calibration to have “ideally three overlapping views” to “establish distance vectors that can be used to approximate map coordinates at a point of interest” (Langdon, para. [0002]). Therefore, it would have been obvious to then have three imaging apparatuses 6 from Tazaki at three locations (first location A; second location B; see FIG. 1; a third location C could be chosen with a third camera) and utilize the same steps as described in the rejection of claim 13, to determine a vector relationship location for three distance vectors as opposed to only two; the vector relationship for three vectors, as taught by Langdon, would be “based on the point of intersect of the distance vectors” (Langdon, para. [0002]).
The suggestion/motivation for doing so would have been to use “ideally three overlapping views from known positions at various angles” (Langdon, para. [0002]) so the vector relationship that is designated as the lighting fixture location is more accurate.
Therefore, it would have been obvious to combine Tazaki, Ishida, and Jeon, with Wieneke and Langdon, to obtain the invention, as specified by claim 14.
Claim 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki, in view of Ishida, in view of Jeon, and further in view of U.S. Patent Application Publication No.: 2017/0099439 (Pulli et al.) (hereinafter Pulli).
Regarding claim 15, Tazaki, in view of Ishida, and in view of Jeon, teaches the system of claim 13.
Tazaki, in view of Ishida, and in view of Jeon, fails to teach
a user input device operatively coupled to each of the first camera, the second camera, and the controller. 
Pulli teaches
a user input device operatively coupled to each of the first camera, the second camera, and the controller (Pulli, para. [0244]: “

    PNG
    media_image43.png
    142
    426
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    117
    428
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    457
    427
    media_image45.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the system for determining a location of a lighting fixture in a venue, as taught by Tazaki, in view of Ishida, and in view of Jeon, to include a user input device operatively coupled to each of the first camera, the second camera, and the controller, as taught by Pulli.
	The suggestion/motivation for doing so would have been to provide a user with simple control of multiple cameras separately, that can image different areas of interest.
Therefore, it would have been obvious to combine Tazaki, Ishida, and Jeon, with Pulli, to obtain the invention as specified in claim 15.
Regarding claim 16, Tazaki, in view of Ishida, in view of Jeon, and in view of Pulli, teaches the system of claim 15, wherein the controller is further configured to receive input commands from the user input device (Pulli, para. [0244]: “

    PNG
    media_image46.png
    248
    425
    media_image46.png
    Greyscale
”).
Regarding claim 17, Tazaki, in view of Ishida, in view of Jeon, and in view of Pulli, teaches the system of claim 16, and the vector relationship location (see claim 13 above).
	Tazaki, in view of Ishida, in view of Jeon, and in view of Holtman, fails to teach
	wherein the controller is further configured to control operation of the lighting fixture based on commands received by the user input device and based on location.
Ishida further teaches
wherein the controller is further configured to control operation of the lighting fixture based on commands received by the user input device and based on location (Ishida, para. [0111]-[0112]: “

    PNG
    media_image34.png
    558
    522
    media_image34.png
    Greyscale
”);
the user performs a touch operation on UI 63 to determine a touched position fp1 for where the spotlight position where the lighting equipment 10 should shine on the ground; this is only done after the position (latitude, longitude, and height) of the lighting equipment 10 is calculated; this location may instead be found via the vector relationship of the location of the lighting fixture as taught by Tazaki, in view of Ishida, in view of Jeon, and in view of Pulli).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the controller, as taught by Tazaki, in view of Ishida, in view of Jeon, and in view of Pulli, to be configured to control operation of the lighting fixture based on commands received by the user input device and based on location, as further taught by Ishida.
The suggestion/motivation for doing so would have been so “the user needs not to perform a procedure of setting the spotlight in a certain direction” (Ishida, para. [0117]).
Therefore, it would have been obvious to combine Tazaki, Ishida, Jeon, and Pulli, with Ishida further, to obtain the invention as specified by claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662